        Case 1:16-cv-09278-JPO Document 474 Filed 11/13/20 Page 1 of 1


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

ROVI GUIDES, INC.; ROVI
TECHNOLOGIES CORP.; and VEVEO, INC.,

              Plaintiffs,
                                                    Case No. 1:16-cv-09278-JPO
       v.

COMCAST CORPORATION; COMCAST
CABLE COMMUNICATIONS, LLC;
COMCAST CABLE COMMUNICATIONS
MANAGEMENT, LLC; COMCAST OF
HOUSTON, LLC; COMCAST BUSINESS
COMMUNICATIONS, LLC; COMCAST
HOLDINGS CORPORATION; COMCAST
SHARED SERVICES, LLC; ARRIS
INTERNATIONAL PLC; ARRIS GROUP
INC.; ARRIS TECHNOLOGY, INC.; ARRIS
ENTERPRISES LLC.; ARRIS SOLUTIONS,
INC.; PACE LTD.; PACE AMERICAS
HOLDINGS, INC.; PACE AMERICAS
INVESTMENTS, LLC; PACE AMERICAS,
LLC; TECHNICOLOR SA; TECHNICOLOR
USA, INC.; AND TECHNICOLOR
CONNECTED HOME USA LLC,

              Defendants.



              ORDER GRANTING JOINT STIPULATION OF DISMISSAL

       This matter is before the Court on the Joint Stipulation of Dismissal. The Court, having

considered the matter and being so advised, GRANTS this motion.

       It is SO ORDERED.

               Nov. 13, 2020
       Date: ______________________        __________________________________
                                           The Honorable J. Paul Oetken
                                           UNITED STATES DISTRICT JUDGE
